F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                        MAR 11 2002
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    MARTIN J. ORTIZ,

                Plaintiff - Appellant,

    v.                                                 No. 01-1376
                                                   (D.C. No. 01-M-745)
    WILLIAM DURLAND, EUGENE                           (D. Colorado)
    AIELLO, DAVID BARRACK, ALEX
    PASSARELLI, MARK RITZ, in their
    official capacity as members of the
    City Council of the City of Trinidad,
    Colorado; CITY COUNCIL OF THE
    CITY OF TRINIDAD, COLORADO;
    HARRY R. SAYRE, Mayor of the City
    of Trinidad, Colorado; THE CITY OF
    TRINIDAD, COLORADO, a
    municipal corporation,

                Defendants - Appellees.


                             ORDER AND JUDGMENT         *




Before KELLY , BRISCOE , and LUCERO , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Plaintiff Martin J. Ortiz, appearing pro se, appeals from the dismissal of his

claim for damages under 42 U.S.C. §§ 1983 and 1985. We have jurisdiction

under 28 U.S.C. § 1291.

      Plaintiff applied for a state liquor license for his restaurant in Trinidad,

Colorado. The application was denied on June 6, 1996. He prevailed in an action

under Colo. R. Civ. P. 106 on March 17, 1999, and his liquor license was issued

on April 30, 1999. He filed this suit on April 23, 2001, asserting claims for

damages based on race discrimination in the initial denial. The district court

dismissed plaintiff’s suit as untimely filed under the applicable two-year statute

of limitations. The court reasoned that plaintiff’s claim accrued on June 6, 1996,

when his application was denied, and that he had alleged no facts to show a

continuing violation from June 6, 1996, until April 30, 1999.

      We review de novo the dismissal of an action based on a statute of

limitations. Indus. Constructors Corp. v. United States Bureau of Reclamation        ,

15 F.3d 963, 967 (10th Cir. 1994). Plaintiff argues that his claim did not accrue

until his license was issued on April 30, 1999, and his suit is therefore timely.


                                          -2-
We have carefully reviewed the parties’ materials and the record on appeal. We

are unpersuaded by plaintiff’s claim that he showed a continuing violation until

April 30, 1999. Therefore, we affirm the district court’s decision that the suit is

barred by the statute of limitations. We need not address plaintiff’s argument that

he could not have presented his claim for damages in his Rule 106 proceeding.

      The judgment is AFFIRMED. The mandate shall issue forthwith.



                                                     Entered for the Court



                                                     Paul J. Kelly, Jr.
                                                     Circuit Judge




                                         -3-